Citation Nr: 1623115	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  13-16 848	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating for bilateral tinea pedis with fungal nail disease.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

A. Nolley, Associate Counsel 






INTRODUCTION

The Veteran had active service from September 1972 to January 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  Jurisdiction over the case was subsequently returned to the VA Regional Office (RO) in Jackson, Mississippi.  

Although the Veteran requested a Board hearing in his June 2013 substantive appeal, he later withdrew his request for a Board hearing in April 2016.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

In April 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw his appeal for entitlement to an initial compensable rating for bilateral tinea pedis with fungal nail disease. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an initial compensable rating for bilateral tinea pedis with fungal nail disease by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105  (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204  (2015).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In an April 2016 statement, the Veteran requested the issue of entitlement to an initial compensable rating for bilateral tinea pedis with fungal nail disease be withdrawn.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal, and the issue must be dismissed. 


ORDER

The appeal for entitlement to an initial compensable rating for bilateral tinea pedis with fungal nail disease is dismissed.  



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


